DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant’s claim amendments to overcome rejections under 35 U.S.C. § 112, Second Paragraph have been considered and are persuasive. The rejections are withdrawn.
Response to Arguments
Applicant’s remarks with respect to the objection to the abstract have been considered and are persuasive. The objection is withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: A graphical user interface for use with a system having an optical coherence tomography (OCT) module and a fundus imaging module both of which are aligned with a patient's eye, and a host CPU, said interface generated from OCT measurement data is overlaid on said fundus image and wherein at least one of said image generated from OCT measurement data and said fundus image is a live image.
Regarding independent claim 16, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: A graphical user interface for use with a system having an optical coherence tomography (OCT) module and a fundus imaging module both of which are aligned with a patient's eye, and a host CPU, said interface comprising: a display for presenting a fundus image of the eye, and an image generated from OCT measurement data; wherein said image generated from OCT measurement data is overlaid on and registered to said fundus image and wherein the fundus image and the image generated from OCT measurement data were not generated during the same exam and wherein the level of registration between the fundus image and the image generated from OCT measurement data is used to facilitate an alignment for a current exam wherein the alignment is performed automatically by the host CPU by adjusting one or more scanning mirrors.
Regarding independent claim 17, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: A graphical user interface for use with a system having an optical coherence tomography (OCT) module and a fundus imaging module both of which are aligned with a patient's eye, and a host CPU, said interface comprising: a display for presenting a fundus image of the eye, and an image generated wherein said image generated from OCT measurement data is overlaid on said fundus image and wherein a partial en-face image is displayed in real time during acquisition of the OCT measurement data to determine if alignment of the OCT module is correct prior to the completion of the full data acquisition for the en-face image.
Regarding independent claim 18, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: A graphical user interface for use with a system having an optical coherence tomography (OCT) module and a fundus imaging module both of which are aligned with a patient's eye, and a host CPU, said interface comprising: a display for presenting a fundus image of the eye, and an image generated from OCT measurement data; wherein said image generated from OCT measurement data is overlaid on said fundus image and wherein the image generated from OCT measurement data is a thickness map.
Regarding independent claim 19, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: A graphical user interface for use with a system having an optical coherence tomography (OCT) module and a fundus imaging module both of which are aligned with a patient's eye, and a host CPU, said interface comprising: a display for presenting a fundus image of the eye, and an image generated from OCT measurement data; wherein said image generated from OCT measurement data is overlaid on said fundus image and wherein the fundus image is derived from information obtained on a previous patient visit and is used to reposition the patient in the same position as in the previous visit wherein the fundus image.
Regarding independent claim 20, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: A graphical user interface for use with a system having an optical coherence tomography (OCT) module and a fundus imaging module both of which are aligned with a patient's eye, and a host CPU, said interface comprising: a display for presenting a fundus image of the eye, and an image generated from OCT measurement data; wherein said image generated from OCT measurement data is overlaid on said fundus image wherein a level of transparency of the overlay is variable.
Therefore, the independent claims are allowable over the prior art. The corresponding dependent claims are also allowable, at least for the combination of additional limitations and the limitations listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619